Memorandum Per Curiam.
Judgment unanimously reversed on the law with thirty dollars costs to the defendant and complaint dismissed, with appropriate costs in the court below. The Legislature, by the enactment of section 1290 of the Penal Law (L. 1942, ch. 732), effective September 1, 1942, did not .manifest any intent to affect contracts of insurance in force before the statute took effect. Section 1293-a of the Penal Law, which deals with unauthorized use of automobiles, is not referred to in the new section 1290 of the Penal Law. By specifically mentioning the crimes defined by former section 1290 and by making the new section applicable only to crimes subsequent to the effective date, and by failing to refer to section 1293-a, or to contracts, it cannot be assumed the Legislature intended to work a change in the law laid down in Van Vechten v. American Eagle Fire Ins. Co., 239 N. Y. 303. No opinion.
MacCrate, Smith and McCooey, JJ., concur.